SUMMERS, Justice
(dissenting).
In the companion case State of Louisiana v. Edmond Willis, 325 So.2d 227 (La.1976), the Court reverses the ruling of the trial judge denying a directed verdict. The question in the first Willis case (325 So.2d 227) involves whether a pack of fifteen marijuana cigarettes was evidence from which the jury could infer an intent to distribute. The trial judge ruled that possession of the fifteen marijuana cigarettes was evidence upon which the jury could infer an intent to distribute. In reversing this ruling the Court holds that fifteen cigarettes is no evidence from which an inference to distribute could be drawn. I cannot agree.
I have assigned reasons for dissent in State v. Billy House, 325 So.2d 222 (La.1976). Those reasons apply to my dissent here and in the companion case involving this same defendant, 325 So.2d 227 (La.1976).